                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:16 CV 310

Robert Mullinax,                       )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                          ORDER
                                       )
Advanced Auto Parts, Inc., et al.,     )
                                       )
           Defendant.                  )
______________________________________ )

      This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 419) filed by William M. Graham. Upon review of the Motion, it appears

that Mr. Graham, a member in good standing of the Bar of this Court, is local counsel for

Plaintiff and that he seeks the admission of Kevin W. Paul, who is a member in good

standing of the Maryland State Bar.

      Accordingly, the Court GRANTS the Motion (Doc. 419) and ADMITS Kevin W.

Paul to practice pro hac vice before the Court in this matter while associated with local

counsel.


                                      Signed: December 17, 2018
